DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 8/2/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 8/2/2021 have been fully considered.  With regards to 35 U.S.C. §101 Applicant’s arguments are persuasive and the switching between the various phases has been viewed as being significantly more.  With regards to the 35 U.S.C. §112 (b) Applicant’s amendment with the accompanying arguments are persuasive and are therefore withdrawn.
Allowable Subject Matter
Claims 16-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Dalal US 2015/0346806 A1 teaches 	a sensor capture unit to capture data from various device sensors, and 
may filter the captured sensor data.  Responsive to the filtering, the component may wake up the remainder of the SOC to permit the processing.  The component may store programmable configuration data, matching the state at the time the SOC was most recently powered down, for the other components of the SOC, in order to reprogram them after wakeup.		However with respect to Claim 16 and 29 the prior art searched fails to teach or make obvious	during an active phase:
	a first calculator acquiring, at instants ta, where a is an index integer number, respective measurements of the at least one electronic sensor, and then establishing generating, at each instant tk, where k is an index integer number, an intermediate measurement based on the measurements of the at least one electronic sensor acquired at the instants ta, over a given time period during the active phase, a quantity of the instants tk being less than a quantity of the instants ta so that the first calculator thus carries out, during the active phase, a first compression of the measurements of the at least one electronic sensor	at each instant tk a second calculator executing a first algorithm for estimating a value pik of the datum, where i is an identifier for the datum, the executing comprising:	reception of one of the intermediate measurements generated by the firstcalculator, the one intermediate measurement being more recent than an intermediate measurement received during a previous execution of the first algorithm, and then estimation of the value pik of the datum based on the one
intermediate measurement received;	at an instant toff, stopping the active phase and switching to an unavailability phase having a first duration and during which execution by the second calculator of the first algorithm is inhibited;	during the unavailability phase, the first calculator continuing to acquire, at predetermined instants, the measurements carried out by the electronic sensor during the unavailability phase and generate intermediate measurements:	wherein:
	during the unavailability phase, the first calculator:
	logging characteristics of the signal measured by the electronic sensor based on
the intermediate measurements generated during the unavailabilityphase, and
	recording the characteristics, a number of characteristics logged during
the unavailability phase being strictly less than a number of intermediate measurements that are generated, during the active phase, by the first calculator for a period of a second duration the same as the first duration of the unavailability phase so that the first calculator thus carries out, during the unavailability phase, a second compression of the measurements of the at least one sensor with a higher compression rate than during the active phase;	at an instant ton, stopping the wiavailability phase and switching to an active-wakeup phase during which the second calculator executes a second algorithm for estimating a value piw of the datum at at least one instant tw, where w is an index integer number, included in an interval from toff to ton based on the characteristics logged and recorded during the unavailability phase by the first calculator; and then	stopping the active-wakeup phase and returning to the active phase.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Claims 17-28 are allowed due to their dependency of Claim 16.	Claim 30 is allowed due to their dependency of Claim 29
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863